Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed on 9/2/2021.
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPG No. 2018/0349105 to Makkar, teaches transmitting an identifier of second program to a user based on comparison of metrics between a first portion of program and a second portion of program code.
USPG No. 2016/0357519 to Vargas, discloses a result objective identifying a program operation using Natural Language Input.
 
The cited prior art taken alone or in combination fail to teach at least “ generating, using a machine learning model, output that indicates a first objective that is performed by a first portion of program code when the first portion of program code is executed; computing a first metric that indicates a degree to which the first portion of program code achieves the first objective when the first portion of program code is executed; determining a second portion of program code based on the first objective and the first metric, wherein the second portion of program code is associated with a second metric that indicates a degree to which the second portion of program code achieves the first objective when the second portion of program code is executed, and the second metric is greater than the first metric; and transmitting an identifier .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHILIP WANG/Primary Examiner, Art Unit 2199